SHEPLEY, Circuit Judge.
The invention described and claimed in the patent of the complainant, for an improvement in buckles, reissue No. 1,4S3, dated May 26, 1863, is for “confining a buckle to a strap or other article, by means of one or more rivets or screws passing through one or more wings or flanges, substantially as set forth, and for the purpose described.” The specification describes the invention as laying- a buckle, provided with one or more wings having one or more lióles through it or them, flat upon the strap or material to which it is to be confined, and punching in it one or more holes corresponding with the hole or holes in the wing or wings, and putting through each one a rivet, and heading it. The defendants’ answer to the bill of complaint alleges, among other things, that this invention was not new, but, before the date of the alleged invention, was known and used, among others, by Kasson Fraser, of Syracuse. The evidence in the case shows, conclusively, the use, by Fraser and others, as early as 1853, at Syracuse, of buckles provided with such a wing or flange as is described in the complainant’s patent, •and attached to a strap in the described manner. This is a perfect defence to the claim in the patent of the complainant, as the evidence proves an extensive use of the Fraser ■buckle since 1853. Bill dismissed, with costs.